DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0197403 to Choi et al. (hereinafter “Choi”), in view of U.S. Patent Publication No. 2008/0211725 to Ollikainen, further in view of U.S. Patent Publication No. 20148/0085158 to Wong et al. (hereinafter, “Wong”). 

Regarding claim 1, Choi in figures 3-7 discloses an antenna device comprising: a ground plane (Fig. 3: item 181) that includes an edge and a surface (see Fig. 3); a protruding metallic member (first conductive member 131) that includes a first connecting part and a second connecting part (first contact terminal 1311 and second contact terminal 1312) coupled to the ground plane (181), protrudes from the edge, and constructs a first loop including the edge (see Fig. 3); and a T-shaped antenna element (antenna L5 in Fig. 6) that extends from a feeding point (136) to a first end and a second end (conductive members 134 and 135) along the edge, the feeding point (136) being disposed in the vicinity of the surface between the first connecting 
Choi does not explicitly discloses: “wherein a length of the first loop is set to an electric length of one wavelength in a first frequency, and is set to an electric length of two wavelengths in a second frequency that is a second order harmonic of the first frequency” 
Choi in Para. 185 and 189 teaches that it is possible to embody a resonance frequency of multiband via the first loop in the antenna device. 
Moreover, in the same field of endeavor, Ollikainen in figures 1-3 teaches protruding loop antennas coupled to a ground plane (10) comprising a first loop and a second loop and having a first continuous band of operation and a second continuous band of operation, wherein the first continuous band of operation corresponds to a fundamental resonant frequency (first harmonic resonance) of the antenna and the second continuous band of operation corresponds to the second and third harmonic resonances of the fundamental resonance of the antenna, wherein the third harmonic is tuned, using reactive loading, towards the second harmonic. (See Para. 17). In addition, figure 1 discloses a loop antenna coupled to the ground plane wherein each half of the loop is equal to half the wavelength of the desired frequency, and although loop length are shown at a specific frequency, Ollikainen teaches that lengths can be independently varied to control the coupling between antenna loops and ground plane and thus the ratios of the fundamental and harmonic resonant frequencies to be 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the comprehensive teachings and equations of Ollikainen in the antenna device according Choi to produce the claimed invention to produce an antenna capable of coupling/producing second and third harmonics that can be optimized so that a continuous wide second band of operation is produced (Ollikainen Para. 50); therefore, enabling the antenna to have very large operation bandwidths and high total efficiencies compared to its electrical size (electrical volume occupied by the antenna) at all operation bands. The antenna shape and suitable reactive loading may be used to make the second band dual-resonant and thus inherently more wideband. (Ollikainen Para. 12)
Choi and Ollikainen are silent on disclosing “a protruding metallic member, protrudes from and in between two apexes of the edge in a direction perpendicular to the edge, and constructs a first loop which includes a portion of the edge, wherein a total length of the edge between the two apexes is longer than a length of the protruding metallic member”.
However, Wong in figure 2 teaches an antenna device having a protruding metallic member (metal element 232), protrudes from and in between two apexes of the edge of the ground plane (15) in a direction perpendicular to the edge, and constructs a first loop which 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the protruding metallic member as taught by Wong in the Choi and Ollikainen antenna device in order to increase isolation between antenna and other radiating components by attracting surface currents on the system ground plane, thereby reducing the mutual coupling between antennas and adjacent resonating components. (See Wong Para. 28) 

Regarding claim 3, Choi in figures 3-7 discloses an antenna device wherein the protruding metallic member (131) includes a first section extending from the first connecting part (1311) to a first bending part to a direction spaced from the edge (edge of 181); a second section being bent at the first bending part along the edge and extending to a second bending part (opposite end of 1311); and a third section being bent at the second bending part to the edge and extending to the second connecting part (1312).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Ollikainen and Wong, as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2019/0081394 to  Edwards et al. (hereinafter “Edwards”).

Regarding claim 2, Choi, Ollikainen and Wong do not disclose an antenna device comprising: a branching line that branches at a branching point and extends to the edge, the branching point 
However, in the same field of endeavor, Edwards in Figure 5 teaches an antenna device further comprising: a branching line (terminal 210) that branches at a branching point and extends to the edge (edge of ground structure 104), the branching point (210) being closer to the first connecting part (182) than to a midpoint of the first connecting part (182) and the second connecting part (162) of the protruding metallic member (peripheral conductive structures 16); and a matching circuit (adjustable component 208, see para. 66) placed between a tip of the branching line (210) and the edge (edge of 104), wherein a length of a second loop corresponds to the electric length of one wavelength in the first frequency and corresponds to the electric length of two wavelengths in the second frequency (see para. 52, 54 and 65), the second loop being constructed by a section between the second connecting part (182) of the protruding metallic member (108/16) and the branching point (210), the branching line, the matching circuit (208), and a section between the matching circuit (208) on the edge and the second connecting part (162).


Response to Arguments
Applicant amended claim 1 and cancelled claim 16. No new matter was introduced. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845